BURWELL, J., did not sit on the hearing of this case.
After a careful examination of this case, we have arrived at the conclusion that the rule in Shelley's case does not apply, and that L. W. Crawford takes but a life estate in the property in question. Such seems the intention of the testator from the context of the will, and this intention, it is well settled, must prevail over technical language, when such language is qualified by superadded words. (542) We are also of the opinion that the power to "invest or use" all of the property, in view of other expressions in the will, authorizes *Page 371 
a sale of the same by the life tenant, and on this ground the judgment is
Affirmed.
Cited: Hooker v. Montague, 123 N.C. 158; Foil v. Newsome, 138 N.C. 123;Powell v. Woodcock, 149 N.C. 240; Ripley v. Armstrong, 159 N.C. 159;Albright v. Albright, 172 N.C. 353.